1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4

5
      DIANA CARDINALE,
6
                           Plaintiff,
7                                                            2:18-cv-00094-JCM-VCF
      vs.                                                    ORDER
8     SMITH’S FOOD AND DRUG CENTERS, INC.,
      et al.,
9
                            Defendants.
10

11
            Before the Court is Plaintiff Diana Cardinale’s Motion for Spoliation of Evidence and Rule 37
12
     Sanctions. (ECF No. 18).
13
            Accordingly,
14
            IT IS HEREBY ORDERED that an evidentiary hearing on the Motion for Spoliation of Evidence
15
     and Rule 37 Sanctions (ECF No. 18) is scheduled for 1:00 PM, January 8, 2019, in Courtroom 3D. At the
16
     hearing, Defendant Smith’s Food and Drug Centers must produce a witness or witnesses with knowledge
17
     of the change to its DVR system and the loss of the relevant security footage.
18
            IT IS FURTHER ORDERED that Plaintiff and Defendant Smith’s Food and Drug Centers must
19
     file simultaneous briefs on December 28, 2018 to address Federal Rule of Civil Procedure 37(e) and its
20
     impact on the Court’s analysis in this matter.
21
            IT IS FURTHER ORDERED that on or before December 28, 2018, Plaintiff and Defendant
22
     Smith’s Food and Drug Centers must file a statement with the Court listing all witnesses and exhibits they
23
     anticipate presenting at the evidentiary hearing. The parties must serve copies of all exhibits upon the
24

25

                                                         1
1    opposing party by January 2, 2019. The parties must also provide copies of all exhibits to the Court Clerk,

2    Jerry Ries, by January 2, 2019.

3

4           DATED this 10th day of December, 2018.
                                                                  _________________________
5                                                                 CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                         2
